SUPPLEMENTAL OPINION ON REARGUMENT
At the reargument we were informed that the appellant school district has collected from unincorporated coal operators taxes in the sum of $10,287.89 and "is uncertain what the status of these taxes are, to wit, whether or not [the appellant school district] would be now liable to refund these taxes to the taxpayers. Even *Page 395 
now some taxpayers have requested your [appellant] for refunds."
We are convinced by the phraseology of the taxing resolution that the intention of the levying school district was to tax all operators whether corporate or unincorporated and that it would not have passed the resolution if it had understood at the time that the tax on the corporate activity was beyond its power: compare Kelley v. Kalodner, 320 Pa. 180, 186, 188,181 A. 598 (1935). The resolution is therefore invalid as to the unincorporated operators.
Our previous affirmance of the order of the court below is reaffirmed.